Citation Nr: 0916933	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-28 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a jaw disorder.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 until 
September 1970.

The Veteran filed a claim in February 2005 and a rating 
decision was issued in May 2005 by Department of Veterans 
Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  
The Veteran submitted a statement, accompanied by additional 
evidence in support of his claim, in July 2005.  
Consequently, a new rating decision was issued in November 
2005.  The Veteran submitted a notice of disagreement in May 
2006, within one year of the first rating decision.   

The RO appears to have interpreted the Veteran's July 2005 
submission as a new claim rather than as a notice of 
disagreement with the May 2005 rating action.  However, 
resolving any reasonable doubt in the Veteran's favor, the 
Board construes his July 2005 communication as a timely 
notice of disagreement with the May 2005 decision.  See 
38 C.F.R. § 20.201.  Accordingly, the May 2005 rating 
decision is deemed to be the determination on appeal.  As it 
did not become final, the requirements concerning new and 
material evidence under 38 C.F.R. § 3.156 need not be 
considered.

The Board notes that a claim for outpatient dental treatment 
under 38 C.F.R. §§ 3.381, 17.161 (2008) has not been 
adjudicated by the RO and as such is not before the BVA at 
this time.  As it does not appear that the Veteran is seeking 
VA outpatient dental treatment, referral of such issue to the 
RO is not deemed necessary here.  


FINDINGS OF FACT

1. The Veteran currently has a jaw disorder.

2. Competent evidence of record does not indicate that the 
Veteran's current jaw disorder, including temporomandibular 
joint disorder (TMJ), is causally related to active service. 


CONCLUSION OF LAW

A jaw disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in May 2005 and July 2007 that 
fully addressed all notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the division of responsibility between VA 
and a claimant in developing an appeal.  Moreover, the July 
2007 letter explained how VA calculates disability ratings 
and effective dates.

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

Although the Veteran received content-compliant VCAA notice, 
such notice was not followed by a readjudication of the 
claim. For this reason, the Board acknowledges that the VCAA 
letters discussed above do not meet the requirements of 
Prickett.  Thus, the timing of notice in this case is deemed 
deficient.  In this regard, VCAA notice errors are presumed 
prejudicial unless VA shows that the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Again, notice in this case is found to be deficient, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome.  Indeed, from the totality of the notice 
sent, to include the July 2007 statement of the case, a 
reasonable person should have been able to understand what 
types of evidence to submit in order to substantiate the 
claim.  Accordingly, the timing error here did not effect the 
essential fairness of the adjudication.

Based on the above, the presumption of prejudice is rebutted.  
For this reason, no further development is required regarding 
the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private examinations.  Moreover, the Veteran's 
statements in support of the claim are also of record.  The 
Board recognizes that the Veteran has reported the possible 
existence of additional relevant records at Travis Air Force 
Base (AFB).  In July 2007 the National Archives and Records 
Administration's National Personnel Records Center indicated 
that no records could be located referable to any dental 
treatment of the Veteran at Travis AFB.

The Board has also perused the medical records for references 
to additional treatment reports or other relevant evidence 
not of record, but has found nothing to suggest that there is 
any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The Veteran is claiming entitlement to service connection for 
a jaw disorder.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

More generally speaking, service connection requires that 
there be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See, 
Hickson v. West, 12 Vet. App. 247, 253 (1999). The absence of 
any one element will result in the denial of service 
connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

In the present case, the Veteran contends to have a jaw 
disorder, including TMJ, resulting from oral surgery while in 
active service.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records reflect that in 
March 1969 the Veteran was hospitalized for extraction of one 
tooth.  Following this extraction, records indicate that the 
Veteran was seen for follow-up appointments to track his 
recovery.  These appointments included removal of wires and 
sutures, both in March 1969.

In a dental patient history from July 1970, the Veteran 
indicated that he had never experienced any illness or 
complication following a dental treatment.  Furthermore his 
separation examination in August 1970 also indicated the 
Veteran's head and mouth were normal.

Based on the foregoing, the service treatment records do not 
show that any chronic mandibular disability was incurred 
during active duty.  However, this does not in itself 
preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the Veteran's current jaw 
disorder, is causally related to active service, for the 
reasons discussed below.

Following separation from active service in September 1970, 
the evidence does not show treatment for problems referable 
to the mouth or jaw.  Rather, the only evidence of post-
service treatment is a pair of letters submitted on the 
Veteran's behalf from Dr. J.H. dated in July 2005 and 
December 2005.  Dr. J.H. confirms that the Veteran currently 
suffers from TMJ symptomatology.  The letters indicates the 
Veteran's report of such TMJ pain since the removal of molars 
during service in Vietnam.  However, while noting such 
historical complaints, such report did not reference 
longstanding documented treatment for TMJ or any other jaw 
disorder.  It was noted that the Veteran was under 
conservative care with the use of orthotic splints and 
nonsteroidal medications, but it was not stated how much 
earlier such treatment began.  Overall, there is no showing 
of longstanding treatment for a jaw disorder and the first 
documented records in the file are dated in 2005, over 3 
decades following the Veteran's discharge from active 
service.  In this regard, the Board notes that the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the claimed jaw pain is found to be 
capable of lay observation and thus the Veteran's statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, the Veteran's 
separation examination in August 1970 showed objectively 
normal findings.  Moreover, the post-service record fails to 
demonstrate any treatment for mouth or jaw pain until several 
decades after separation from active service.  In light of 
these factors, the Veteran's current statements to the effect 
that he has experienced continuous jaw symptomatology since 
active service, while competent, are not deemed to be 
credible.  Therefore, while the Veteran is found to be 
sincere in his beliefs, the absence of documented treatment 
is found to be more probative than his competent statements 
of chronicity.  Accordingly, continuity of symptomatology is 
not established by either the treatment records or the 
Veteran's own statements.  

Moreover, no competent medical evidence causally relates the 
current jaw disorder to active service, including the dental 
treatment received therein.  In fact, after a careful review 
of the Veteran's service treatment records, a VA examiner in 
July 2007 reached the opposite conclusion, noting the absence 
of any maxilla or mandibular fracture in those records.  
Because that opinion was offered after a review of the claims 
file and after an objective examination, and because it was 
accompanied by supporting rationale, the Board finds it to be 
highly probative. Furthermore, no other competent evidence of 
record refutes the opinion of the VA examiner.  Moreover, the 
question of medical nexus is found to involve complex issues 
that the Veteran, as a layperson, is not competent to 
address.  See Jandreau, supra.

In conclusion, there is no support for a grant of service 
connection for a jaw disorder.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement for service connection for a jaw disorder is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


